Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 30, 2019

                                       No. 04-18-00525-CR

                                 Braulio TIRADO-MORALES,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 451st Judicial District Court, Kendall County, Texas
                                      Trial Court No. 6201
                         Honorable Maria Teresa Herr, Judge Presiding


                                          ORDER
        Appellant’s brief was originally due to be filed on January 11, 2019. After neither the
brief nor a motion for extension of time to file the brief was filed, we notified appellant’s counsel
via letter that the brief was late and requested a response by no later than January 28, 2019.
Appellant did not respond to our letter or file a brief or motion for extension of time to file the
brief.

        Accordingly, appellant’s counsel is ORDERED to respond to this court in writing within
ten (10) days of the date of this order. The response should state a reasonable explanation for
failing to timely file the brief and demonstrate the steps being taken to remedy the deficiency. If
appellant’s counsel fails to file an adequate response within ten (10) days, this appeal will be
abated to the trial court for an abandonment hearing, and the trial court will be asked to consider
whether sanctions are appropriate. See TEX. R. APP. P. 38.8(b)(2).



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of January, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court